SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

523
CA 11-01898
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


MARIA BERRY, PLAINTIFF-APPELLANT,

                     V                                              ORDER

ANGELO CHIODO HEATING & AIR CONDITIONING,
DEFENDANT-RESPONDENT.


MARK FALCO, NEW YORK CITY, FOR PLAINTIFF-APPELLANT.

WHITELAW & FANGIO, SYRACUSE (KENNETH D. WHITELAW OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Onondaga County Court (William D.
Walsh, J.), entered November 17, 2010. The order reversed in part and
affirmed in part a judgment of the Syracuse City Court (Karen M.
Uplinger, J.), entered April 26, 2010, and remitted for further
proceedings.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court